v. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

   

for the
Western District of Michigan .

In the Matter of the Search of )
(Briefly describe the property to be searched )

or identify the person by name and address) ) ~ Case No. 1:19-mj-117

A Motherless.com user account, "DeviantNerd42”, )° ,

that is stored at premises owned, maintained, )
.controlled and operated by Motherless.com ?

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
' property to be searched and give its location):
See Attachment A.

located in the Western District of Michigan , there is now concealed (identify the.
person or describe the property to be seized): ,
See Attachment B. ©

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
oh evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or 2 person who is unlawfully restrained. ~

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2422(b) . Attempted coercion and enticement; travel in interstate commerce with intent to’
18 U.S.C. § 2423(b) engage in illicit sexual conduct with a minor

The application is based on these facts:
See Attached Continuation. |

os Continued on the attached sheet.
0 Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on th hed/shéet.

Appticant 'S. Signature

SA Scott Butler, DHS/HSI
Printed name and title

  

Sworn to before me and signed in my presence.
Dat: //2-/2eoy in
. Judge's sidelature

City and state: Grand Rapids, Michigan Ray Kent, U.S. Magistrate Judge
Printed name and title
